Citation Nr: 0923759	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a colon disability.  

2.  Entitlement to a disability rating in excess of 20 
percent for a through and through gunshot wound of the 
scrotum and gluteal region, left buttock.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right wrist fracture.  

4.  Entitlement to a compensable initial rating for scars of 
the right wrist and hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a colon 
disability, and granted service connection, with a 
noncompensable initial rating, for a scar of the right wrist 
and hand.  He was also denied increased ratings for a gunshot 
wound of the left buttock, and for residuals of a right wrist 
fracture.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent and probative evidence of onset of a colon 
disability during active military service or within a year 
thereafter, or due to or aggravated by service-connected 
residuals of a gunshot wound to the groin, has not been 
presented.  

2.  The Veteran's residuals of his gunshot wound to the left 
scrotal region and buttock consist of entry and exit scars 
which are not unstable, deep, painful on examination, or in 
excess of 929 square centimeters.  They also do not result in 
any limitation of motion of the underlying body part.  

3.  The Veteran's residuals of a fracture of the right wrist 
result in limitation of motion of the right wrist but without 
ankylosis or significant neurological residuals.  

4.  The Veteran's scars of the right wrist and hand are not 
shown to be painful or unstable, are without underlying soft 
tissue damage, involve an area less than 144 square inches, 
and do not result in functional limitation attributable to 
the scars.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a colon disability 
has not been established.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp 2008); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  The criteria for the award of a disability rating in 
excess of 20 percent for a through and through gunshot wound 
of the scrotum and gluteal region, left buttock, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.55, 
4.56, 4.118, Diagnostic Codes 5317, 7802-04 (2008).  

3.  The criteria for the award of a disability rating in 
excess of 10 percent for residuals of a right wrist fracture 
based on neurological residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8516 (2008).  

4.  The criteria for the award of a separate disability 
rating of 10 percent based on limitation of motion of the 
right wrist as a result of a right wrist fracture have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7,4.71a, 
Diagnostic Codes 5003, 5214-15 (2008).  

5.  The criteria for the award of a compensable initial 
rating for scars of the right wrist and hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 
4.118, Diagnostic Codes 7802-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, in Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), that when, as here, VA has granted a service 
connection claim and the Veteran thereafter in his notice of 
disagreement challenges the rating assigned, a duty to 
provide VCAA notification as to the higher rating issue does 
not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required at least 
with respect to the Veteran's initial rating claim.  
Moreover, neither the Veteran nor his representative has 
claimed any specific prejudice as a result of the sequence of 
these events.  

With regard to the rest of the issues on appeal, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in May 2006.  This letter provided information as to 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, this letter also informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date 
for any service connection claim granted by VA.  Finally, the 
Board observes that the May 2006 letter was provided the 
Veteran prior to the initial determinations on appeal.  

The Board is also aware that, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate such a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the Veteran has not been provided with formal 
notice which lists the types of evidence required to support 
a claim for an increased rating, as well as the criteria 
under which his various service-connected disabilities would 
be rated.  Nevertheless, this notice error in this case did 
not affect the essential fairness of the adjudication because 
VA has obtained all relevant evidence, and the prior notice 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all 
essential notice, to include the relevant rating criteria, 
found within the August 2007 statement of the case, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  With regard to the increased rating claim, the 
Veteran has been afforded a VA examination in October 2007.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  Additionally, the Board observes that the Veteran 
has twice indicated, in May 2006 and November 2007 
statements, that he has no additional evidence to submit.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

I. Service connection - Colon disability

The Veteran seeks service connection for a colon disability, 
characterized as a residual of his gunshot wound to the 
pelvic region.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Service connection may also be awarded for certain 
disabilities, such as malignancies, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a Court decision that clarified the circumstances 
under which a Veteran may be compensated for an increase in 
the severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 
38 C.F.R. § 3.310 (2008).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Veteran alleges his service-connected gunshot wound to 
the pelvic region involved injuries to the colon, resulting 
in a diagnosis of colon cancer in the mid-1980's.  This 
diagnosis required a partial colon resection, according to 
his account.  Unfortunately, the medical records related to 
the Veteran's colon surgery are not available.  

Nevertheless, the service treatment records confirm a through 
and through gunshot wound to the left front of the pelvis, 
exiting from the left buttock.  This wound was incurred in 
August 1945, and the Veteran was subsequently hospitalized 
for corrective surgery and post-operative recovery, which was 
without complications.  Service treatment records do not 
indicate the Veteran's colon was perforated or otherwise 
damaged by the gunshot wound.  Service connection for a 
gunshot wound to the left groin was granted in July 1949.  

VA medical examination was afforded the Veteran in October 
2007 in order to determine the etiology of any current colon 
disability.  The claims file was reviewed in conjunction with 
the examination, and the Veteran's history of a prior 
diagnosis of colon cancer, with removal of approximately 15 
inches of the colon, was noted.  The examiner evaluated the 
Veteran, including his gunshot wound to the groin and 
buttock.  Based on examination of the Veteran and review of 
the claims file, the examiner concluded any diagnosis of 
colon cancer or residuals thereof was "less likely than not 
related to his gunshot wound" in service.  The examiner 
could find no evidence that the colon was involved in the 
Veteran's initial injury.  

In support of his claim, in March 2006 the Veteran has 
submitted an unsigned, undated letter purported to be 
authored by his treating physician.  It stated the Veteran 
sustained a gunshot wound during military service in which 
the bullet would have passed through his colon.  In 1982, 
this same section of colon was removed due to a malignancy.  
A signed, undated letter from A.S., M.D., received in August 
2007 stated that the Veteran had a history of gunshot wound 
to his left groin and of colon cancer with partial colectomy 
in 1982.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a colon disability.  The service 
treatment records are negative for any injury to the colon, 
including those pertaining to his gunshot wound to the groin 
and buttock.  By the Veteran's own admission, he was not 
diagnosed with colon cancer until the mid-1980's, 
approximately 32 years after his gunshot wound and subsequent 
separation from military service.  Additionally, a VA medical 
examiner concluded it was "less likely than not" the 
Veteran's colon cancer was due to or the result of his 
gunshot wound in service, or any residuals thereof.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).  In the absence of any 
evidence to the contrary, service connection for a colon 
disability must be denied.  

Regarding the March 2006 letter allegedly by the Veteran's 
doctor, the Board notes it is unsigned and typed on a blank 
piece of paper, with no letterhead.  In fact, the physician 
does not identify him/herself at any time within the letter.  
Thus, the Board finds reason to doubt the authenticity, and 
thus the probative value, of this letter.  Even assuming it 
was authored by his treating physician, it does not suggest 
the Veteran's gunshot wound and related residuals caused his 
subsequent development of colon cancer nearly 32 years after 
service; it merely indicates it developed in the same region.  
Thus, this opinion is too speculative to serve as a basis for 
the award of service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The statement from A.S., M.D., likewise 
contains no opinion linking the Veteran's colon cancer with 
his service connected gunshot wound residuals.

The Veteran himself has alleged that a colon disability began 
during military service, within a year thereafter, or as a 
result of a service-connected disability.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
colon cancer is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and it is therefore not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, service connection for a colon disability, 
claimed as colon cancer, must be denied, as such a disability 
was not incurred during active military service, or within a 
year thereafter, and competent evidence has not been 
presented establishing that such a disability is either due 
to or aggravated by his service-connected residuals of a 
gunshot wound to the left groin and buttock.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating - Gunshot wound to the groin

The Veteran seeks a disability rating in excess of 20 percent 
for his gunshot wound to the scrotum and gluteal region.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
Court held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2008).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2008).  For muscle groups injuries in the same anatomical 
region but which do not act upon the same joint, the 
evaluation for the most severely-injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(e), (f) (2008).  

The Veteran's gunshot wound has been rated as 20 percent 
disabling under Diagnostic Code 5317, for injuries to Muscle 
Group XVII, the second pelvic girdle group.  This group 
includes the gluteus maximus, gluteus medius, and gluteus 
minimus muscles.  Functions include extension of the hip; 
abduction of the thigh; elevation of the opposite side of the 
pelvis; and tension of the fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XIV in postural 
support of the body by steadying the pelvis upon the head of 
the femur and the condyles of the femur on the tibia.  Under 
this Code, a zero percent evaluation is assigned in cases of 
slight impairment.  A 20 percent evaluation is warranted for 
moderate disability, a 40 percent evaluation is assigned in 
moderately severe cases.  Finally, a 50 percent evaluation is 
warranted for severe cases, with consideration under 
38 C.F.R. § 3.350(a)(3) for special monthly compensation in 
cases of bilateral injury.  38 C.F.R. § 4.73, Diagnostic Code 
5317 (2008).  

Examination of the Veteran was afforded him in October 2007.  
While serving in Europe, he was noted to have sustained a 
through and through gunshot wound which entered the left 
scrotal region and exited the left buttock.  He was initially 
hospitalized in Germany and later transferred to a hospital 
in the U.S.  He eventually made a normal recovery.  
Currently, he denied testicular pain, swelling, or numbness.  
However, slow urination was reported.  Both the entry and 
exit scars were well-healed and non-tender, without 
elevation, depression, keloid formation, or breakdowns.  The 
examiner was unable to visualize either scar.  The Veteran 
denied pain over the scars.  On physical evaluation, the 
examiner did not attribute any orthopedic, muscular, or 
neurological impairment to the Veteran's gunshot wound.  The 
final impression was of a gunshot wound to the left scrotal 
area and gluteal region of the left buttock, without 
residuals.  

The note received from Dr. S. in August 2007 stated the 
Veteran had a history of a gunshot wound to the left groin 
which was sustained during military service.  Dr. S. also 
stated the Veteran was wheelchair bound, but noted other 
disabilities and did not indicate this was due to his gunshot 
wound.  

After considering the evidence of record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 20 percent for his gunshot 
wound to the scrotal region.  Service treatment records 
indicate the Veteran sustained a through and through gunshot 
wound to the pelvis which did not involve any injury to the 
underlying bone, and healed without complications.  On VA 
examination in October 2007, no orthopedic, muscular, or 
neurological impairment was attributed to the Veteran's 
gunshot wound; the examiner diagnosed that there were no 
residuals of the gunshot wound demonstrated.  While the 
Veteran has been noted to be wheelchair-bound, the medical 
evidence does not suggest this impairment is a result of his 
gunshot wound.  Overall, the preponderance of the evidence is 
against a finding of moderately severe impairment due to the 
Veteran's gunshot wound, for which a 40 percent rating would 
be warranted.  Additionally, because the Veteran has not 
displayed a level of disability in excess of that already 
recognized by VA, a staged rating is not warranted at the 
present time.  See Hart, supra.  The Board also notes that 
the examination was adequate in that it sufficiently 
described the Veteran's relevant medical history, complaints 
regarding his disability and the physical findings on 
examination.  

In reviewing the Veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).  In the present case, the 
Veteran has not been awarded separate ratings for his entry 
and exit scars resulting from his gunshot wound.  
Nevertheless, according to the October 2007 examination 
report, the Veteran's scars were well-healed and nontender on 
examination.  Based on these findings, a separate 10 percent 
rating is not warranted under the criteria for skin 
disabilities.  

In conclusion, a preponderance of the evidence is against the 
award of a disability rating in excess of 20 percent for the 
Veteran's through and through gunshot wound of the scrotum 
and gluteal region, left buttock.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Increased rating - Right wrist fracture

The Veteran seeks a disability rating in excess of 10 percent 
for his residuals of a fracture of the right wrist.  The 
general principles for the evaluation of service-connected 
disabilities have already been noted above.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has been awarded a 10 percent rating under 
Diagnostic Code 8516, for impairment of the ulnar nerve.  
Under this Code, mild incomplete paralysis warrants a 10 
percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, and severe incomplete paralysis 
warrants a 40 percent rating for the major extremity.  As the 
Veteran is right-handed, the disability ratings for the major 
(dominant) upper extremity will be used.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2008).  

In support of his claim, the Veteran submitted the unsigned, 
undated statement in March 2006 and a note from his treating 
physician in August 2007.  The earlier statement is of no 
probative value as noted above but purported to show that the 
Veteran sustained a fracture of the right wrist during 
military service, resulting in a 10 inch scar of the right 
wrist and limitation of motion.  Dr. S. merely noted the 
injury in service.

Examination of the Veteran was afforded him in October 2007.  
A history of a right wrist fracture was noted, sustained in 
1944 as a result of a motor vehicle accident.  According to 
the Veteran's account, a jeep in which he was riding crashed, 
rolling over on his right wrist and fracturing it.  The wrist 
was surgically "put back together" in service.  Currently, 
he reported constant pain of the right wrist, of 
approximately 5/10 in intensity.  He stated his right wrist 
impairment interfered with his activities of daily living, 
including dressing, grabbing, and eating.  Some occasional 
numbness in the right fourth finger was also reported.  No 
post-service surgeries of the right wrist were noted.  On 
physical examination, he had a 1/4 inch hypopigmented scar on 
the dorsal surface of the right wrist and a 1/2 inch 
hypopigmented scar on dorsal surface of the hand.  These 
scars were well-healed, with good texture and adherence, 
without keloid formation, elevation, breakdown, ulceration, 
or depression.  These scars did not result in any functional 
impairment.  The right wrist was slightly deformed on the 
ulnar side, and range of motion testing reflected 
dorsiflexion to 20 degrees, volar flexion to 25 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 30 
degrees.  All motions were with pain reported.  No additional 
limitation of motion resulted from pain, weakness, fatigue, 
or incoordination.  X-rays of the right wrist confirmed 
severe degenerative joint disease, osteoporosis, and a large 
subchondral cyst.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent under Diagnostic 
Code 8516 for the Veteran's residuals of a right wrist 
fracture.  The record does not reflect any neurological 
impairment of the right wrist, including loss of sensation, 
coordination, or muscle strength.  On VA medical examination, 
the Veteran reported only occasional numbness in the right 
fourth finger.  In the absence of any additional findings, 
the Board is unable to conclude moderate impairment has been 
demonstrated, for which a 30 percent rating would be 
warranted.  Additionally, because the Veteran has not 
displayed a level of disability in excess of that already 
recognized by VA, a staged rating is not warranted at the 
present time.  See Hart, supra.  

Nevertheless, on October 2007 VA X-ray, the Veteran was 
observed to have severe degenerative joint disease of the 
right wrist.  As noted above, separate evaluations for 
distinct disabilities resulting from the same injury may be 
awarded so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban, supra.  In the present 
case, the Veteran has been awarded a 10 percent rating under 
Diagnostic Code 8516, for neurological impairment of the 
right wrist.  As he also has limitation of motion of the 
right wrist apparently as a result of his fracture, a 
separate disability rating may be awarded for such impairment 
rated analogous to traumatic arthritis.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003 (2008).  As the Veteran 
has limitation of motion of the right wrist, a separate 
disability rating of 10 percent is warranted.  

However, a disability rating in excess of 10 percent for his 
limitation of motion of the right wrist is not warranted, as 
the Veteran does not have ankylosis of the right wrist, 
according to the October 2007 examination results, to warrant 
a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5214-15 (2008).  Additionally, on medical examination in 
October 2007, no additional limitation of motion resulted 
from pain, weakness, fatigue, or incoordination; hence, an 
increased rating under such factors is not warranted.  See 
DeLuca, supra.  Finally, a separate rating for scarring of 
the right wrist has already been awarded, and will be 
considered below.  See Esteban, supra.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent under Diagnostic 
Code 8516 for the Veteran's neurological residuals of a right 
wrist fracture.  However, a separate disability rating of 10 
percent and no higher is warranted based on  limitation of 
motion of the right wrist.  As a preponderance of the 
evidence is against the award of disability ratings in excess 
of those already awarded, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

IV. Increased rating - Scars

The Veteran seeks a compensable initial rating for his scars 
of the right wrist and hand.  The general criteria for the 
evaluation of an initial rating have been noted above.  

The Veteran has been granted a noncompensable initial rating, 
effective March 9, 2006, under Diagnostic Code 7802 for his 
scars of the right wrist and hand.  This Code provides 
ratings for scars, other than the head, face, or neck, that 
are superficial or that do not cause limited motion.  
Superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2008).  

The Board notes that effective October 23, 2008, the criteria 
for the evaluation of skin disabilities was changed.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  However, because the 
revised regulatory criteria were expressly made effective on 
claims filed on or after the effective date, they are not 
applicable in the present case.  

VA medical examination was afforded the Veteran in October 
2007.  A history of a right wrist fracture as a result of a 
motor vehicle accident during military service in 1944 was 
noted.  The Veteran stated surgerical correction of his right 
wrist fracture was required shortly after the accident.  On 
physical examination, he had a 1/4 inch hypopigmented scar on 
the dorsal surface of the right wrist, and a 1/2 inch 
hypopigmented scar on the dorsal surface of the right hand.  
Both scars were described as well-healed, with good texture 
and good adherence.  They were without keloid formation, 
depression, ulceration, breakdown, or elevation.  No 
functional limitation or impairment was attributed to this 
scar.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable initial rating for Veteran's scars of the right 
wrist and hand.  The objective findings showed no evidence 
that the scars have an area or areas of 144 square inches or 
greater, that they caused any limitation of function, or that 
they were unstable or painful on examination.  The Board 
observes that the Veteran has reported pain of the right 
wrist on examination; however, this symptom was already 
considered above, in the evaluation of his residuals of his 
right wrist fracture.  On objective examination, the VA 
examiner specifically noted that the scars were well-healed, 
with good texture and without keloid formation, depression, 
ulceration, breakdown, or elevation.  Indeed, the examiner 
found no functional limitation resulting from the Veteran's 
scars.  The Veteran has also made no specific allegations of 
impairment attributable to his scars.  Based on the 
foregoing, a compensable evaluation is not warranted under 
these or any other potentially applicable diagnostic code 
associated with these scars and their residual effects.  See 
38 C.F.R. § 4.118 (2008).  Additionally, because the Veteran 
has not displayed a level of disability in excess of that 
already recognized by VA, a staged rating is not warranted at 
the present time.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
the award of a compensable initial rating for the Veteran's 
scars of the right wrist and hand.  As a preponderance of the 
evidence is against the award of compensable initial rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

For each disability for which the Veteran seeks increased 
ratings above, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
applicable schedular criteria were discussed above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).   
In this case, the Veteran was employed for many years 
following service, but has been retired at all times during 
the pendency of this appeal.  

The criterion for the award of an extraschedular rating is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Id.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake [22 Vet. App. 111 (2008)], the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran for each 
of his service-connected disabilities fit within the criteria 
found in the relevant Diagnostic Codes for each disability at 
issue.  The Veteran has presented no competent evidence of 
his inability to work secondary to his service-connected 
disabilities.  Also, the Veteran's service-connected 
disabilities have themselves required no extended periods of 
hospitalization during the pendency of this appeal, and the 
evidence does not suggest they result in excessive 
interference with employment, as the Veteran worked for many 
years prior to his retirement.  For these reasons, referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
for any disability currently on appeal is not warranted at 
present.  




ORDER

Entitlement to service connection for a colon disability, to 
include colon cancer, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for a through and through gunshot wound of the scrotum and 
gluteal region, left buttock, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right wrist fracture is denied.  

Entitlement to a separate disability rating of 10 percent 
based on limitation of motion of the right wrist is granted.  

Entitlement to a compensable initial rating for scars of the 
right wrist and hand is denied.  



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


